           Case 1:99-cr-00075-RA Document 207 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                  No. 99-CR-75 (RA)
                         v.
                                                                        ORDER
 ROBERTO BERAS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Mr. Beras’s letter dated January 14, 2021, captioned as a
“motion to intervene.” He asserts, in substance, that this Court’s December 21, 2021 order was
violated when he was transferred to the custody of the immigration authorities on December 31,
2021. Although Mr. Beras is correct that the Court’s compassionate release decision was stayed
for fourteen days “to allow the defendant to make any applications to U.S. Immigration and
Customs Enforcement (‘ICE’) regarding the immigration detainer,” United States v. Beras, No.
99-CR-75 (RA), 2020 WL 7496354, at *3 (S.D.N.Y. Dec. 20, 2020), and that he was released
from BOP custody after fewer than 14 days, the order did not compel ICE to respond to any
application in a particular manner or time frame.
         In any event, the Court would welcome a brief response from the Government on these
issues by February 22, 2021, addressing whether any violations of law or this Court’s orders
occurred in connection with Mr. Beras’s transfer to immigration custody.
         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Beras at the
following address: Roberto Beras, #992772, Clinton County Correctional Facility, P.O. Box 419,
McElhattan, PA 17748.
SO ORDERED.

Dated:      February 8, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
